DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McDonley (US 8,656,842).
Referring to claim 12, McDonley discloses a shelf assembly (100, fig 5), comprising: 
a tray (50, fig 4) having a first end and a second end opposite the first end; 
a connector (40, fig 4) hingedly coupled to the tray proximate the first end; and 
a strap (42b, fig 4) rotatably coupled to the tray proximate the second end, the strap adjustable to rotate the tray relative to the connector.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 & 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharbono (US 9,802,655) in view of McDonley (US 8,656,842).
Regarding claim 1, Sharbono et al. disclose a vehicle (10, fig 2), comprising: 
a chassis (18, fig 1); 
a cargo body (14, fig 1) coupled to the chassis; 
a cargo support member (125, fig 1) mounted to an outer wall (24, fig 1) of the cargo body and disposed within the cargo body. 
Sharbono et al. do not discloses a shelf assembly.
However, McDonley teaches a shelf assembly (100, fig 5), comprising: 
a tray (50, fig 4) hingedly coupled to the cargo support member; and 
a strap (42b, fig 4) coupled to the tray and the cargo support member, the strap adjustable to reposition a forward end of the tray.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a cargo body coupled to the chassis, such as that disclosed by Sharbono et al. to have a shelf assembly with a tray and strap coupled to a cargo area as taught by McDonley in order to provide a storage area to have removable shelf assembly to allow maximal cargo body capacity.

Regarding claim 2, modified Sharbono et al. disclose the strap extends at an oblique angle between the forward end of the tray and the cargo body (shown in fig 1).

Regarding claim 8, Sharbono et al. disclose the cargo support member defines a first plurality of elongated anchor points (120, fig 1) spaced apart along a length of the cargo support member.

Regarding claim 9, Sharbono et al. disclose  the cargo support member is a first support member of a plurality of support members (shown in fig 1), further comprising a second support member (123, fig 1) coupled to the cargo body and extending in a substantially perpendicular orientation relative to the first support member, the second support member defining a second plurality of elongated anchor points (130, fig 1) spaced apart along a length of the second support member, the second plurality of elongated anchor points oriented substantially parallel to the first plurality of elongated anchor points.

Regarding claim 10, modified Sharbono et al. disclose the cargo support member includes a central portion (shown in fig 1) extending inwardly from the outer wall of the cargo body and defining a hollow space therebetween (shown in fig 1).

Regarding claim 11, modified Sharbono et al. disclose the cargo support member is one of a plurality of cargo support members (shown in fig 1) spaced apart along a length of the cargo body, and wherein a distance between adjacent ones of the plurality of cargo support members is approximately equal to a width of the tray.


Allowable Subject Matter
Claims 17-20 are allowed.
Claims 3-7 & 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al. disclose a cage.  Blair discloses ax expandable truck bed.  Dierks et al. discloses an adjustable trailer.  Rushing discloses a shipping system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612